Name: 85/376/EEC: Council Decision of 25 July 1985 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Kingdom of Norway on a research and development programme in the field of metals and mineral substances
 Type: Decision
 Subject Matter: research and intellectual property;  iron, steel and other metal industries;  Europe;  coal and mining industries
 Date Published: 1985-08-08

 Avis juridique important|31985D037685/376/EEC: Council Decision of 25 July 1985 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Kingdom of Norway on a research and development programme in the field of metals and mineral substances Official Journal L 211 , 08/08/1985 P. 0035*****COUNCIL DECISION of 25 July 1985 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Kingdom of Norway on a research and development programme in the field of metals and mineral substances (85/376/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas, by its Decision 82/402/EEC (1), the Council adopted a research and development programme (1982 to 1985) in the raw material sector, including a sub-programme on metals and mineral substances; Whereas Article 7 of the said Decision lays down that the Community may conclude agreements with third States involved in European cooperation in the field of scientific and technical research (COST) with a view to associating them wholly or partly with this programme; Whereas the same Article authorizes the Commission to negotiate the agreements; whereas the Commission has thus negotiated an Agreement with the Kingdom of Norway in order to associate that State with the sub-programme on metals and mineral substances; Whereas this Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Economic Community and the Kingdom of Norway on a research and development programme in the field of metals and mineral substances is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 9 of the Agreement (2). Done at Brussels, 25 July 1985. For the Council The President J. POOS (1) OJ No L 174, 21. 6. 1982, p. 23. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.355 000 575 000 575 000 // // // // // // // // // // // // // AC = ACCOUNT CREDITED . AP = ACCOUNT PAID . (*) THE AMOUNT OF 441 000 ECU ACCRUES FROM THE TRANSFER DERIVED FROM THE INTEGRATION OF THE PROGRAMME ON URANIUM EXPLORATION EXTRACTION INTO THE PROGRAMME ON RAW MATERIALS .